NO. 12-15-00016-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

THE STATE OF TEXAS FOR                            §      APPEAL FROM THE

THE BEST INTEREST AND                             §      COUNTY COURT AT LAW

PROTECTION OF K.T.                                §      CHEROKEE COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       K.T. appeals from an order authorizing the Texas Department of State Health Services
(the Department) to administer psychoactive medication-forensic. His counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                          BACKGROUND
       On January 8, 2015, Robert Lee, M.D. signed an application for an order to administer
psychoactive medication-forensic to K.T. In the application, Lee stated that K.T. was subject to
an order for inpatient mental health services issued under Chapter 46B (incompetency to stand
trial) of the Texas Code of Criminal Procedure. He stated further that K.T. had been diagnosed
with psychosis, not otherwise specified, and requested the trial court to compel K.T. to take
psychoactive medications. According to Lee, K.T. verbally refused to take the medications. Lee
stated further that, in his opinion, K.T. lacked the capacity to make a decision regarding
administration of psychoactive medications because he has paranoid delusions about his
medications and the medical staff, and has poor insight and/or poor judgment.
       The trial court held a hearing on the application. After considering all the evidence,
including the application and the expert testimony, the trial court found that the allegations in the
application were true and correct and supported by clear and convincing evidence. Further, the
court found that treatment with the proposed medication was in K.T.’s best interest and that K.T.
lacked the capacity to make a decision regarding administration of the medication. In addition,
the court found that K.T. presented a danger to himself or others in the hospital. The trial court
authorized the Department to administer psychoactive medications to K.T., and this appeal
followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         K.T.’s counsel filed a brief in compliance with Anders and Gainous, stating that he has
diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. See In re
L.E.H., 228 S.W.3d 219, 220 (Tex. App.—San Antonio 2007, no pet.) (holding that Anders
procedure is appropriate in mental health commitment cases). From our review of counsel’s
brief, it is apparent that counsel is well acquainted with the facts in this case. In compliance with
Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978), counsel’s
brief presents a professional evaluation of the record demonstrating why there are no reversible
grounds on appeal, and referencing any grounds that might arguably support the appeal. See
Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mays v. State, 904 S.W.2d 920, 922-23 (Tex. App.—
Fort Worth 1995, no pet.).
         As a reviewing court, we must conduct an independent evaluation of the record to
determine whether counsel is correct in determining that the appeal is frivolous. See Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923. We have
carefully reviewed the appellate record and K.T.’s counsel’s brief. We find nothing in the record
that might arguably support the appeal.1


                                                   DISPOSITION
         As required, K.T.’s counsel has moved for leave to withdraw. See Anders, 386 U.S. at
744, 87 S. Ct. at 1400. We agree with K.T.’s counsel that the appeal is wholly frivolous. See
Taylor v. Tex. Dep’t of Protective and Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.—

         1
            Counsel for K.T. certified that he provided K.T. with a copy of his brief and informed K.T. that he had the
right to file his own brief. K.T. was given time to file his own brief, but the time for filing such a brief has expired
and we have received no pro se brief.




                                                           2
Austin 2005, pet. denied). Accordingly, we grant his motion for leave to withdraw, and afffirm
the trial court’s judgment. See TEX. R. APP. P. 43.2.
Opinion delivered June 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 30, 2015


                                         NO. 12-15-00016-CV


                            THE STATE OF TEXAS FOR THE
                       BEST INTEREST AND PROTECTION OF K.T.,


                                Appeal from the County Court at Law
                          of Cherokee County, Texas (Tr.Ct.No. 41,309)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.